          Case 1:15-cv-07488-CM-RWL Document 883 Filed 10/07/19 Page 1 of 7


                                  GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                             COUNSELORS AT LAW                        SIDNEY L. GARWIN
SCOTT W. FISHER                               WALL STREET PLAZA                         (1908-1980)
JOSEPH OPPER                               88 PINE STREET, 10TH FLOOR                          --
NOAH H. SILVERMAN                                                                     ANNA TYDNIOUK
                                             NEW YORK, N.Y. 10005                     AAKRUTI VAKHARIA
KIMBERLY M. HENNINGS
ELENA K. CHAN                                  TEL: (212) 398-0055
JONATHAN M. GERSTEIN                          FAX: (212) 764-6620
DAN LITVIN



                                                         October 7, 2019

   Via ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

            RE:        In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

           Appended hereto as Exhibit A, please find Plaintiffs’ proposed statement regarding
   Forest’s unlawful “hard switch,” to be read to the jury at the start of Phase 2 of the trial in the
   above matter. The statement reflects the three subjects to which the Court has determined
   collateral estoppel applies. Plaintiffs drew the proposed statements of predicate fact directly
   from the Court’s decision on collateral estoppel, Judge Sweet’s December 11, 2014 Opinion, and
   the Second Circuit’s affirmance of that Opinion. Plaintiffs believe that the predicate facts and
   holding regarding Forest’s monopoly power are also applicable to Phase 1.


                                                           Respectfully submitted,


                                                           /s/ Bruce E. Gerstein
                                                           Bruce E. Gerstein
Case 1:15-cv-07488-CM-RWL Document 883 Filed 10/07/19 Page 2 of 7




                      EXHIBIT A
        Case 1:15-cv-07488-CM-RWL Document 883 Filed 10/07/19 Page 3 of 7



             PLAINTIFFS’ PROPOSED SUMMARY OF PRIOR FINDINGS REGARDING
                   FOREST’S ILLEGAL HARD SWITCH PRODUCT HOP

Plaintiffs also allege they were overcharged as a result of conduct by Forest known as a “hard
switch product hop,” also referred to as a “hard switch.” You heard previously that Forest
launched immediate-release Namenda tablets in the United States in January 2004 (which you
have heard called Namenda IR tablets throughout this trial), and launched extended-release
Namenda XR capsules on June 13, 2013.1 Namenda IR tablets were facing generic competition
no later than July 2015, and generic Namenda IR tablets were expected to quickly take most of
the sales of branded Namenda IR tablets.2 There are state generic drug substitution laws that
facilitate this generic substitution. “[A]ll 50 states and the District of Columbia have drug
substitution laws” that “either permit or require pharmacists to dispense a therapeutically
equivalent, lower-cost generic drug in place of a brand drug absent express direction from the
prescribing physician that the prescription must be dispensed as written.” 3 Namenda IR and XR
contain the same active ingredient, memantine hydrochloride, but because Namenda IR is an
immediate-release tablet, and Namenda XR is an extended release capsule, they are not
considered “therapeutic equivalents” under FDA regulations, even though they have the same
therapeutic effect.4 As a result, a pharmacist presented with a prescription for Namenda XR
cannot fill that prescription with a less-expensive generic version of Namenda IR through the
automatic substitution process.5

The “hard switch” refers to Forest’s conduct announcing its intention to withdraw immediate
release Namenda tablets from the market. “[O]n February 14, 2014, Forest announced (via a
press release, notice to the FDA, and letters to physicians and patients) that it would discontinue
sales of Namenda IR on August 15, 2014,” before generic versions of Namenda IR tablets

1
    Revised Pretrial Order, May 1, 2019, ECF No. 699 at 3 (Stipulated Facts, Nos. 10, 13).
2
  New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 647 (2d Cir. 2015) (“Namenda
II”) (“A brand drug’s exclusivity period is significant because when that period ends and generic
versions enter the market, the brand drug often loses more than 80 to 90% of the market within
six months. This period following the end of patent exclusivity has been referred to in this
litigation and throughout the industry as the ‘patent cliff.’”); In re Namenda Direct Purchaser
Antitrust Litig., No. 15 Civ. 7488 (CM), 2017 WL 4358244, at *6 (S.D.N.Y. May 23,
2017)(McMahon, J.)(under various settlements Forest had reached with generic competitors,
“the Generic Competitors could not begin selling their drugs until July 11, 2015.”).
3
    Namenda II, 787 F.3d at 644-45 (footnotes omitted).
4
  Namenda II, 787 F.3d at 647 (“Namenda IR and Namenda XR have the same active ingredient
and the same therapeutic effect.”); id. (“Because Namenda XR has a different strength and daily
dosage regimen—Namenda IR involves two immediate-release tablets of 10mg each and
Namenda XR involves one 28 mg extended-release capsule—the generic IR versions that are
poised to enter the market will be therapeutically equivalent under FDA regulations to Namenda
IR but not to Namenda XR. Therefore, pharmacists are prohibited from substituting generic IR
for Namenda XR under most, if not all, state drug substitution laws.”)(footnote omitted)).
5
    Namenda II, 787 F.3d at 647.
        Case 1:15-cv-07488-CM-RWL Document 883 Filed 10/07/19 Page 4 of 7



became available, leaving Namenda XR capsules as the only memantine drug available.6
Another court has already found that Defendants’ hard switch violated federal antitrust law,
specifically Section 2 of the Sherman Act which prohibits unlawful monopolization. Therefore, I
instruct you that, for purposes of this trial and your deliberations at the conclusion of this case,
the following facts are binding on you, and you must accept as true the following facts:

         1. Defendants had monopoly power over the United States memantine market.7 Before
            generic versions of Namenda IR became available in July 2015, brand name
            Namenda IR and XR were the only memantine therapies available to Alzheimer’s
            patients, and there are no reasonably interchangeable substitutes for memantine.8

         2. “Forest’s actions, starting with the February 2014 announcement of the upcoming
            withdrawal of Namenda IR from the market, were both coercive and
            anticompetitive.”9

         3. “‘[A]nnouncing the imminent discontinuation of a drug is tantamount withdrawal,’”
            meaning it is the same as withdrawing the drug from the market.10

         4. “Forest’s February 2014 announcement was multi-faceted. In addition to issuing a
            press release about the upcoming discontinuance of Namenda IR sales, Forest
            ‘published open letters to physicians and caregivers on its website announcing its
            plans to discontinue Namenda IR and urging caregivers to speak with their loved
            ones’ “healthcare provider[s] as soon as possible to discuss switching to Namenda
            XR.”’”11


6
    In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *7.
7
 In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *16 (“Forest is
precluded from relitigating. . . (1) whether it possessed monopoly power over the U.S.
memantine market up until the entry of generic competition”).
8
 New York v. Actavis, PLC, No. 14 Civ. 7473, 2014 WL 7015198, at *35 (S.D.N.Y. Dec. 11,
2014) (Sweet, J.) (“Namenda I”)(“A single product may constitute a relevant market where there
are no reasonably interchangeable substitutes.”); id. (“The appropriate geographic and product
market for antitrust purposes in this case has been established as the memantine market in the
United States.”); Namenda II, 787 F.3d at 652 (“the parties do not dispute that Defendants
possess monopoly power”).
9
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11. Id. at *16
(“Forest is precluded from relitigating. . .(2) whether its February 2014 announcement of the
upcoming discontinuation of Namenda IR was coercive and anticompetitive”).
10
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11 (quoting
Namenda II, 787 F. 3d at 648).
11
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11 (quoting
Namenda I, 2014 WL 7015198, at *18).

                                                 2
        Case 1:15-cv-07488-CM-RWL Document 883 Filed 10/07/19 Page 5 of 7



         5. “‘Physicians interpreted the announcement as a warning to switch their patients from
            Namenda IR to Namenda XR.’”12

         6. Forest also “sent a letter to the Centers for Medicare & Medicaid Services to remove
            Namenda IR from its Formulary Reference File—an unusual step that would make it
            more likely that health insurance plans would not cover Namenda IR starting in
            January 2015.”13

         7. “Forest’s hard switch ‘crosse[d] the line from persuasion to coercion,’” because
            Forest had monopoly power and there were no reasonable substitutes for Namenda
            IR, and therefore “‘[b]y effectively withdrawing Namenda IR prior to generic entry,
            [Forest] forced patients to switch from Namenda IR to XR—the only other
            memantine drug on the market.’”14

         8. The hard switch was anticompetitive — meaning it harmed generic competition —
            because once patients and physicians switched from Namenda IR to Namenda XR,
            they “would be very unlikely to switch back to twice-daily [Namenda] IR therapy
            even after less-expensive generic IR bec[ame] available, due to the high transaction
            costs associated with Alzheimer’s patients first switching from” Namenda IR to
            Namenda XR and then back to IR.15 Switching from Namenda XR back to generic
            Namenda IR is called “reverse commuting” but there was a “relatively low risk [to
            Forest] that patients would reverse commute to generic versions of Namenda IR,
            because Alzheimer’s patients are ‘especially vulnerable’ and physicians are therefore
            reluctant to change their medications, even if it results in cost savings.”16




12
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11 (quoting
Namenda I, 2014 WL 7015198 at *18).
13
   In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11 (citing Namenda
I, 2014 WL 7015198 at *18).
14
   In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11 (emphasis in
original) (quoting Namenda II, 787 F.3d at 654). See also Namenda II, 787 F.3d at 649
(“Withdrawing Namenda IR from the market prior to generic entry forces Alzheimer’s patients
dependent on memantine therapy to switch to Namenda XR because it is the only available
alternative.”).
15
     Namenda II, 787 F.3d at 649.
16
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *8 (citing Namenda I,
2014 WL 7015198, at *28-31).

                                                 3
      Case 1:15-cv-07488-CM-RWL Document 883 Filed 10/07/19 Page 6 of 7



       9. Generic Namenda IR could not be automatically substituted for Namenda XR by
          pharmacies, and such automatic substitution is the “‘only cost-efficient means of
          competing available to generic manufacturers.’”17

       10. By lowering the number of Namenda IR prescriptions, Forest’s hard switch would
           lower sales of less expensive generic versions of Namenda IR.18

       11. “Importantly, [a prior court] found that [as of December 2014] Forest’s hard-switch
           tactics had already resulted in more customers converting from Namenda IR to
           Namenda XR than Forest had estimated would convert voluntarily.”19 As of
           December 2014, more “‘existing patients [had] converted from Namenda IR to
           Namenda XR in anticipation of the lack of availability of Namenda IR’. . . than the
           30% that Forest had estimated would convert if only soft-switch tactics were
           employed.”20

       12. In a “soft-switch,” “a manufacturer may aggressively promote and market the
          follow-on drug [here, Namenda XR] to patients and doctors, or may reduce its price
          compared to the original drug, in order to incentive voluntary conversions.”21
          “[A]fter various soft-switch tactics failed, Forest decided to pursue a hard switch in
          order to preserve its market share.”22




17
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11 (emphasis in
original)(quoting Namenda II, 787 F.3d at 655-56).
18
   In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *11 (“Both Judge
Sweet and the Second Circuit determined that the hard switch also impeded competition.”);
(“Because most generic substitution laws (including New York’s) would prevent a pharmacist
from automatically substituting a prescription for Namenda XR with a generic version of
Namenda IR (without first consulting the patient’s physician), Judge Sweet concluded that
‘generics are unlikely to be able to make substantial sales.’”) (quoting Namenda I, 2014 WL
7015198, at *26).
19
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *12 (emphasis in
original).
20
   In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *12 (quoting
Namenda I, 2014 WL 7015198 at *29) (alteration in original); (unredacted version of Namenda
I, filed at ECF No. 666-18 at 80-81).
21
   In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *5. See also Namenda
II, 787 F.3d at 648 (describing soft switch).
22
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *8 (citing Namenda I,
2014 WL 7015198 at *16-22).

                                                4
      Case 1:15-cv-07488-CM-RWL Document 883 Filed 10/07/19 Page 7 of 7



       13. Forest had no legal justification for its illegal conduct.23 One of Forest’s own
           corporate officers, CEO Brenton Saunders, stated that the “purpose of the hard switch
           was to impede generic competition.”24

All of these facts were decided by a court in a prior lawsuit brought by the New York State
Attorney General and Forest is not permitted to dispute them again.

As to Plaintiffs’ claims regarding the hard switch product hop, you need decide only if Plaintiffs
paid some overcharge that was materially caused by the hard switch product hop, and if so, how
much the overcharges were. Because the hard switch was illegal, a prior court in December 2014
issued an order called a preliminary injunction that ordered Forest to keep Namenda IR on the
market until August 2015. Forest did so. The parties here dispute whether that injunction cured
the anticompetitive effects of Forest’s illegal conduct.

 You also will be asked to decide the overcharge damages suffered by the Class as a result of the
illegal reverse payment and delay in generic competition that you have already found, and
damages from the reverse payment and the hard switch product hop combined. At the
conclusion of the case I will give you further instructions about these issues.




23
  In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *16 (“Forest is
precluded from relitigating. . . (3) whether Forest had any non-pretextual procompetitive
justification for its illegal conduct.”).
24
   In re Namenda Direct Purchaser Antitrust Litig., 2017 WL 4358244, at *12 (“Both Judge
Sweet and the Second Circuit determined that ‘All of [Forest’s] procompetitive justifications for
withdrawing [Namenda] IR are pretextual.’ Namenda II, 787 F.3d at 658. This conclusion was
based, in part, on statements made by one of Forest’s own corporate officers, Brenton Saunders,
who stated on an earning call that the purpose of the hard switch was to impede generic
competition. Namenda I, 2014 WL 7015198, at *40.”). See also Namenda II, 787 F.3d at 658
(“All of Defendants’ procompetitive justifications for withdrawing IR are pretextual. The record
is replete with evidence showing that Defendants were, in the words of Defendants’ own CEO,
‘trying to ...put up barriers or obstacles’ to generic competition.”) (ellipsis in original).

                                                5
